      Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 1 of 61




  UNITED STATES DISTRICT COURT FOR THE
  SOUTHERN DISTRICT OF NEW YORK
  X---------------------------------------------------------------X
   SIBYL COLON,                                                       PLAINTIFF’S
                                                                      RESPONSE TO THE
                            Plaintiff,                                DEFENDANT MELISSA
                                                                      MARK-VIVERITO’S
                   -against-                                          STATEMENT
                                                                      PURSUANT TO
   THE CITY OF NEW YORK, et al.,                                      LOCAL RULE 56.1

                            Defendants.                               CV-16-04540 (VSB)
  X---------------------------------------------------------------X

        Plaintiff Sibyl Colon (“Colon”), by and through her undersigned counsel, submits the

following response to Defendant Mark-Viverito Local Rule 56.1 Statement of Undisputed Material

Facts filed on January 17, 2020 (“Mark-Viverito’s 56.1 Statement”).

                Unless otherwise indicated, references to exhibits are to the exhibits annexed to the

Declaration of Natalie S. Marcus dated January 17, 2020, and the Declaration of Marcel Florestal

filed on April 17, 2020 (“Florestal Dec.”).

Mark-Viverito’s Statement

                  1.        Sibyl Colon, a former director of the New York City Housing Authority

 ("NYCHA") Optimal Property Management Operating Model Program ("OPMOM"), alleges that

 Melissa Mark-Viverito ("Mark-Viverito") aided and abetted retaliatory actions in violation of the

 New York State Human Rights Law ("SHRL"). See Complaint ("Complaint"), dated June 17,

 2016, Exhibit A and Colon v. City of New York, No. 16 Civ. 4540 (VSB), 2019 U.S. Dist. LEXIS

 48188 (S.D.N.Y. Mar. 22, 2019).

 Plaintiff’s Response

                  1.        Not disputed.

                                                        1
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 2 of 61




Mark-Viverito’s Statement

              2.       Following a motion to dismiss, the City of New York was dismissed from

the action as were all the claims that were brought against Mark-Viverito. See Colon v. City of

New York, No. 16 Civ. 4540 (VSB), 2018 U.S. Dist. LEXIS 49582 (S.D.N.Y. Mar. 26, 2018).

Plaintiff moved for reconsideration of that decision and the Court reinstated the SHRL aiding and

abetting retaliation claim against Mark-Viverito. See Colon 2019 U.S. Dist. LEXIS 48188, at *8.

Plaintiff’s Response

              2.       Not disputed.

Mark-Viverito’s Statement

              3.       Plaintiff alleges that she was removed from her position as Director of the

OPMOM because of her purported opposition to the transfer of a manager out of the Mill Brook

Houses ("Mill Brook"). See Compl. 1 62, Ex. A.

Plaintiff’s Response

              3.       Not disputed.

Mark-Viverito’s Statement

              4.       On August 5, 1985, plaintiff commenced her employment with NYCHA,

in the civil service title of housing assistant. See Human Resources Department Record Card,

NYCHA 4501- NYCHA 4502, Ex. O.

Plaintiff’s Response

              4.       Not disputed.

Mark-Viverito’s Statement

              5.       On May 12, 2015, plaintiff was promoted to the position of Director of

OPMOM. See Human Resources Department Record Card, NYCHA 4501- NYCHA 4502, Ex. O.
                                                2
      Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 3 of 61




 Plaintiff’s Response

               5.       Not disputed.

 Mark-Viverito’s Statement

               6.       Plaintiff did not have a civil service title as the Director of OPMOM. See

Colon Depo. at 62:16-19, Ex. B.

 Plaintiff’s Response

               6.       Not disputed.

 Mark-Viverito’s Statement

               7.       Plaintiff was an at-will employee. See Kelly Depo. July 3, 2019 at 49:2-

15, Ex. D.

 Plaintiff’s Response

               7.       Not disputed.

 Mark-Viverito’s Statement

               8.       Plaintiff remained the Director of OPMOM until her resignation on August

 28, 2015. See Human Resources Department Record Card, NYCHA 4501- NYCHA 4502, Ex. O.

 Plaintiff’s Response

              8.        Disputed. That statement is factually incorrect, as Plaintiff was removed

 as Director on August 28, 2015, and did not resign as Director of OMPMOM.

 Mark-Viverito’s Statement

               9.       Allison Williams served as a housing manager from 1999 until her

 retirement from NYCHA on May 1, 2017. See Williams May 8, 2019 Depo. at 23:4-6, 27:14-18,

 Ex. H.


                                                 3
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 4 of 61



 Plaintiff’s Response

               9.       Not disputed.



 Mark-Viverito’s Statement

               10.      Williams retired after working for NYCHA for 33 years. See Williams

 May 8, 2019, Depo. at 286:12-13, Ex. H.

 Plaintiff’s Response

               10.      Not disputed.

 Mark-Viverito’s Statement

               11.      Mill Brook is a development that is operated by NYCHA.            See

Introducing OPMOM, dated Dec. 5, 2014, NYCHA 4, Ex. P.

 Plaintiff’s Response

               11.      Not disputed.

 Mark-Viverito’s Statement

               12.      In 2006, Williams started working at Mill Brook as a housing manager.

See Williams May 8, 2019 Depo. at 28:6-7, Ex. H.

 Plaintiff’s Response

               12.      Not disputed.

 Mark-Viverito’s Statement

               13.      Michael Kelly served as the General Manager of NYCHA from April

 2015 until 2018. See Kelly May 3, 2019 Depo. at 7:15-8:3; 9:7-11, Ex. C.

 Plaintiff’s Response

               13.      Not disputed.

 Mark-Viverito’s Statement
                                                4
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 5 of 61



               14.      In 2015, Brian Clarke was the NYCHA Senior Vice President of

 Operations for Property Management. See Clarke June 13, 2019 Depo. at 25:18-20, Ex. F.



 Plaintiff’s Response

               14.      Not disputed.

 Mark-Viverito’s Statement

               15.      As the Director of OPMOM, plaintiff reported to Clarke. See Clarke July

 1, 2019 Depo. at 70:18-20, Ex. G.

 Plaintiff’s Response

               15.      Not disputed.

 Mark-Viverito’s Statement

               16.      Clarke reported to Kelly. See Kelly May 3, 2019 Depo. at 11:7-14, Ex.

C.

 Plaintiff’s Response

               16.      Not disputed.

 Mark-Viverito’s Statement

               17.      Marcela Medina served as the State Legislative Affairs Officer in

 NYCHA's City and State Legislative Affairs Department. See Medina Depo. at 6:11-19, Ex. I.

 Plaintiff’s Response

               17.      Not disputed.

 Mark-Viverito’s Statement

               18.      Brian Honan served as the Director of NYCHA Intergovernmental

 Special Legislative Affairs. See Colon Depo. at 121:6-8, Ex. B.

 Plaintiff’s Response
                                                 5
      Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 6 of 61



                18.      Not disputed.

 Mark-Viverito’s Statement

                19.      James Artis was the Regional Asset Manager for the Bronx in the

 OPMOM Program. See Clarke June 13, 2019 Depo. at 40:18-20, Ex. F.

 Plaintiff’s Response

                19.      Not disputed.

 Mark-Viverito’s Statement

                20.      As the Regional Asset Manager for the Bronx, Artis supervised Williams.

See Artis Depo. at 18:3-14, Ex. J.

 Plaintiff’s Response

                20.      Not disputed.

 Mark-Viverito’s Statement

                21.      In July 2015, Mark-Viverito was a member of the New York City Council

 and the New York City Council Speaker. See Mark-Viverito Depo. at 7:17-20, Ex. K.

 Plaintiff’s Response

                21.      Not disputed.

 Mark-Viverito’s Statement

                22.      The OPMOM Program was launched in January 2015 as a pilot program

 consisting of 18 NYCHA properties including Mill Brook. See Colon Depo. at 55:9-18, 66:24- 25;

 Clarke June 13, 2019 Depo. at 93:18-20, 95:21-25; Kelly July 3, 2019 Depo. at 55:8-9; Introducing

 OPMOM, dated Dec. 5, 2014, NYCHA 4, Exs. B, F, D, P.

 Plaintiff’s Response

                22.      Not disputed.


                                                 6
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 7 of 61




Mark-Viverito’s Statement

              23.      The OPMOM model gave a development's managers more control in terms

of staffing and budget. See Williams May 8, 2019 Depo. at 36:10-13, Ex. H.

Plaintiff’s Response

              23.      Not disputed.

Mark-Viverito’s Statement

              24.      Under the OPMOM model it was the manager's responsibility to determine

the development's staffing needs. See Williams May 8, 2019 Depo. at 36:14-17, Ex. H.

Plaintiff’s Response

              24.      Not disputed.

Mark-Viverito’s Statement

              25.      OPMOM allowed property managers to (1) take more control over their

location, (2) become more involved with budgeting, and (3) have more control over hiring. See

Colon Depo. at 69:9-70:3, Ex. B.

Plaintiff’s Response

              25.      Not disputed.

Mark-Viverito’s Statement

              26.      When the OPMOM pilot program was changed to a NYCHA-wide

initiative it was renamed the Next Generation Operation. See Kelly Sept. 23, 2019 Depo. at 70:15-

20, 155:8-14, Ex. E.

Plaintiff’s Response

              26.      Not disputed.

Mark-Viverito’s Statement
                                               7
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 8 of 61



               27.      The NYCHA language bank assists residents with translation services.

See Medina Depo. at 46:23-24, Ex. K.

 Plaintiff’s Response

               27.      Not disputed.

 Mark-Viverito’s Statement

               28.      The NYCHA language bank contains a list of certified translators that

 provide translation services for various languages. See Colon Depo. at 133:10-14, Ex. B.

 Plaintiff’s Response

               28.      Not disputed.

 Mark-Viverito’s Statement

               29.      The translators listed in the NYCHA language bank are volunteer

 employees from NYCHA. See Colon Depo. at 133:15-17, Ex. B.

 Plaintiff’s Response

               29.      Not disputed.

 Mark-Viverito’s Statement

               30.      The NYCHA language bank provides over the phone translation. See

Colon Depo. at 134:10-12, Ex. B.

 Plaintiff’s Response

               30.      Objection. The statement is immaterial.

                        Not otherwise disputed.

 Mark-Viverito’s Statement

               31.      If in-person translation services are needed, then an appointment must be

 scheduled with the NYCHA language bank. See Colon Depo. at 134:13-14, Ex. B.


                                                  8
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 9 of 61



Plaintiff’s Response

              31.      Objection. The statement is immaterial.

                       Not otherwise disputed.

Mark-Viverito’s Statement

              32.      On August 3, 2009, Williams entered into a Local Hearing Settlement

Agreement whereby she agreed to a loss of two days of annual leave in exchange for the dismissal

of three charges for failure to perform her duties. See Local Hearing Settlement Agreement, dated

August 3, 2009, NYCHA 1426; Notice of Local Hearing/Specification of Charges, dated July 21,

2009, NYCHA 1427, Exs. Q, R.

Plaintiff’s Response

              32.      Objection. The statement is immaterial.

                       Not otherwise disputed.

Mark-Viverito’s Statement

              33.      On January 20, 2015, Williams was served with three charges for

incompetency and/or misconduct. See Notice of Local Hearing/Specification of Charges, dated

January 14, 2015, NYCHA 2059, Ex. S.

Plaintiff’s Response

              33.      Objection. The statement is immaterial.

                       Not otherwise disputed.

Mark-Viverito’s Statement

              34.      On February 4, 2015, Williams was found guilty of two of the charges and

one charge was withdrawn. See Record of Local Hearing Conducted by Neutral, dated February

4, 2015, NYCHA 2060, Ex. T.

Plaintiff’s Response
                                                 9
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 10 of 61



              34.       Objection. The statement is immaterial.

                        Not otherwise disputed.

Mark-Viverito’s Statement

              35.       Williams's penalty was a reprimand. See Record of Local Hearing

Conducted by Neutral, dated February 4, 2015, NYCHA 2060; Williams May 8, 2019 Depo. at

188:23-25; Exs. T, H.

Plaintiff’s Response

              35.       Objection. The statement is immaterial.

                        Not otherwise disputed.

Mark-Viverito’s Statement

              36.       Williams was subject to numerous counseling memoranda including

memoranda that were issued in 2007, 2008, 2009, 2011, 2012, 2013, and 2014. See Counseling

Memo: Failure to Report Information as Requested, dated Dec. 6, 2007, NYCHA 1260 - NYCHA

1261; Counseling Memo: Chronic Rent Delinquents, dated Dec. 6, 2017, NYCHA 1262- NYCHA

1263; Counseling Memo: Time and Attendance, dated Sept. 30, 2008, NYCHA 1264; Counseling

Memo: Failure to Prepare General Managers Visit, dated Sept. 30, 2008, NYCHA 1265- NYCHA

1266; Counseling Memo: Failure to Submit Chronic Rent Delinquents, dated October 10, 2008,

NYCHA 1267- NYCHA 1268; Counseling Memo: Failure to Update Legal Action for Rent

Delinquents, dated March 12, 2009, NYCHA 1269; Counseling Memo: Failure to Conduct Joint

Building Inspections, dated Mar. 12, 2009, NYCHA 1270; Counseling Memo: Failure to Update

Legal Action for Rent Delinquents, dated July 13, 2009, NYCHA 1271- NYCHA 1272;

Counseling Memo: Failure to Update TTL, dated Mar. 2, 2011, NYCHA 1273; Counseling

Memorandum, dated May 8, 2012, NYCHA 1274; Counseling Memo, dated Feb. 26, 2013,


                                                  10
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 11 of 61



NYCHA 1275; Counseling Memorandum, dated Feb. 19, 2014, NYCHA 1276; Counseling

Memorandum, dated July 17, 2014, NYCHA 1277; Counseling Memorandum: Work Orders

(Tickets), dated Nov. 26, 2014, dated NYCHA 1278- NYCHA 1279; Exs. U, V, W, X, Y, Z, AA,

BB, CC, DD, EE, FF, GG, HH.

Plaintiff’s Response

               36.      Objection. The statement is immaterial.

                        Not otherwise disputed.

Mark-Viverito’s Statement

               37.      In October 2014, Gloria Cruz (Mark-Viverito's constituent services

liaison) emailed NYCHA that a Mill Brook resident had complained to Mark-Viverito's office that

"[e]very time [the Mill Brook resident] goes to the office he feels like he's being bullied by

management because he cannot speak English. This issue is making him sick and upset please can

you help us with this issue." See Email from Vega to Taylor, Williams and others, sent October

30, 2014, NYCHA 673- NYCHA 680, Ex. II.

Plaintiff’s Response

               37.           No dispute the email was sent.

                             Objection. The email contains inadmissible hearsay immaterial, and

lacks foundation as it does not identify who the alleged bully was.

                             Disputed as to Ms. Cruz’s position; her title was constituent services

liaison, but she “managed [the Council Speaker’s] Bronx office.” M-V Tr. at 16-17.



Mark-Viverito’s Statement

               38.      In November 2014, it was brought to the attention of the NYCHA Chair


                                                  11
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 12 of 61



 (Olatoye) that there was an individual named Janet Abrahams who was very grounded in the

 principles of the OPMOM Program and that she would make an excellent candidate to manage the

 program. See Kelly July 3, 2019 Depo. at 34:17-35:3; Email from Pennington to House, sent Nov.

 7, 2014, NYCHA 4896 - NYCA 4899, Exs. D, JJ.



 Plaintiff’s Response

                38.     Not disputed.

 Mark-Viverito’s Statement

                39.     In November 2014, Abrahams was interviewed by the NYCHA General

 Manager (Cecil House), the NYCHA Chief Administrative Officer (Natalie Rivers) and the Chair

 of NYCHA (Olatoye). See Kelly July 3, 2019 Depo. at 35:2-6, 38:17-20, Ex. D.

 Plaintiff’s Response

                39.     Not disputed.

 Mark-Viverito’s Statement

                40.     Kelly testified that Abrahams impressed him during the interview. See

Kelly July 3, 2019 Depo. at 35:6-7, Ex. D.

 Plaintiff’s Response

                40.     Not disputed.

 Mark-Viverito’s Statement

                41.     In early December 2014, Olatoye reached out to a colleague who had

 worked with Abrahams in Chicago and confirmed that she was an excellent candidate. See Kelly

 July 3, 2019 Depo. at 35:8-11, Ex. D.

 Plaintiff’s Response


                                              12
      Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 13 of 61



              41.      Not disputed.

Mark-Viverito’s Statement

              42.      On December 4, 2014, Olatoye wrote to Todd Gomez that she had

interviewed Abrahams and was seeking feedback from him about Abrahams. See Email from

Olatoye to Gomez, sent December 5, 2014, NYCHA 4924, Ex. KK.



Plaintiff’s Response

              42.      Not disputed.

Mark-Viverito’s Statement

              43.      Gomez had previously worked with Abrahams at the Chicago Housing

Authority. See Email from Olatoye to Gomez, sent December 5, 2014, NYCHA 4924, Ex. KK.

Plaintiff’s Response

              44.      Not disputed.

Mark-Viverito’s Statement

              44.      Gomez responded that Abrahams was the "best" and "authentic and really

cares about her work." See Email from Gomez to Olatoye, sent Dec. 5, 2014, NYCHA 4924, Ex.

KK.

Plaintiff’s Response

              44.      Not disputed.

Mark-Viverito’s Statement

              45.      House had conversations with Abrahams regarding her possibly accepting

a position as the Vice President of OPMOM. See Kelly July 3, 2019 Depo. at 35:11- 13, Ex. D.

Plaintiff’s Response


                                              13
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 14 of 61



                45.     Disputed. Statement contains inadmissible hearsay and conflicts with the

documentary evidence that Ahrahams was being considered for a strong senior operating position

which is not defined. Florestal Dec., Exhibit 24 emails concerning Janet Abrahams.

 Mark-Viverito’s Statement

                46.     Those negotiations did not result in Abrahams taking the job and House

 left NYCHA in April 2015. See Kelly Depo. July 3, 2019 at 35:11-15, Ex. D.

 Plaintiff’s Response

                46.     Not disputed.

 Mark-Viverito’s Statement

                47.     Kelly testified that Abrahams was the first choice for the position. See

Kelly July 3, 2019 Depo. at 39:4-5, Ex. D.

 Plaintiff’s Response

                47.     Not disputed.

 Mark-Viverito’s Statement

                48.     At that time, Kevin Norman was managing OPMOM. See Kelly July 3,

 2019 Depo. at 35:15-16, Ex. D.

 Plaintiff’s Response

                48.     Not disputed.

 Mark-Viverito’s Statement

                49.     Norman left NYCHA in approximately April 2015. See Kelly July 3, 2019

 Depo. at 35:15-17, Ex. D.

 Plaintiff’s Response

                49.     Not disputed.

 Mark-Viverito’s Statement
                                               14
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 15 of 61



               50.        In approximately April 2015, Olatoye went on maternity leave.        See

Kelly July 3, 2019 Depo. at 35:22-23, Ex. D.

 Plaintiff’s Response

               50.        Not disputed.

 Mark-Viverito’s Statement

               51.        On July 1, 2015, Mark-Viverito's office requested a meeting with NYCHA.

 See Email from Sinnwell to Honan, sent July 1, 2015, NYCHA 1778, Ex. LL.



 Plaintiff’s Response

               51.        Not disputed.

 Mark-Viverito’s Statement

               52.        Mark-Viverito requested the meeting because she had received complaints

 from constituents that their needs were not being met. See Mark-Viverito Depo. at 15:6-8, Ex. K.

 Plaintiff’s Response

                52.       Objection. The statement contains inadmissible hearsay and lacks

foundation.

Mark-Viverito’s Statement

               53.        Mark-Viverito testified that many Mill Brook residents were asking her

 office for assistance because they were Spanish-speaking residents whose issues were not being

 addressed by the Mill Brook management. See Mark-Viverito Depo. at 15:14-20, Ex. K.

 Plaintiff’s Response

              53.       Objection. The substance of the alleged complaints are inadmissible hearsay.

                        Objection. There is no foundation for any such complaints, except for one

complaint from one complainant dated October 30, 2014. See Statement no. 37 above and Exhibit
                                                 15
      Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 16 of 61



II.

                        Disputed. Plaintiff asked defendant Mark-Viverito to produce all complaints

received by the Mark-Viverito; Exhibit II was the only document received.

Mark-Viverito’s Statement

               54.        Mark-Viverito testified that the Spanish-speaking residents of Mill Brook

 were coming to her office because they were having a hard time communicating with the

 management office of Mill Brook. See Mark-Viverito Depo. at 18:22-19:12, Ex. K.



 Plaintiff’s Response

              54.       Objection. The substance of the alleged complaints are inadmissible hearsay.

                        Objection. There is no foundation for any such complaints, except for one

complaint from one complainant dated October 30, 2014. See Statement no. 37 above and Exhibit

II.

                        Disputed. Plaintiff asked defendant Mark-Viverito to produce all complaints

received by the Mark-Viverito; Exhibit II was the only document received.

Mark-Viverito’s Statement

               55.        Mark-Viverito testified that the individuals who contacted her office to

 express these concerns were Spanish-dominant and Spanish-speaking individuals. See Mark-

 Viverito Depo. at 34:2-4, Ex. K.

 Plaintiff’s Response

              55.       Objection. The substance of the alleged complaints are inadmissible hearsay.

                        Objection. There is no foundation for any such complaints, except for one

complaint from one complainant dated October 30, 2014. See Statement no. 37 above and Exhibit

                                                  16
      Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 17 of 61



II.

                        Disputed. Plaintiff asked defendant Mark-Viverito to produce all complaints

received by the Mark-Viverito; Exhibit II was the only document received.

Mark-Viverito’s Statement

               56.        Prior to the July 30, 2015 meeting, Mark-Viverito's staff had repeatedly

 asked NYCHA to address these concerns to no avail. See Mark-Viverito Depo. at 15:20-24, Ex.

 K.

 Plaintiff’s Response

              56.       Objection. The substance of the alleged complaints are inadmissible hearsay.

                        Objection. There is no foundation for any such complaints, except for one

complaint from one complainant dated October 30, 2014. See Statement no. 37 above and Exhibit

II.

                        Disputed. Plaintiff asked defendant Mark-Viverito to produce all complaints

received by the Mark-Viverito; Exhibit II was the only document received.

Mark-Viverito’s Statement

               57.        The purpose of the meeting was to find out what NYCHA was doing to

 address the concerns of the Mill Brook Spanish speaking residents. See Mark-Viverito Depo. at

 18:15-18, Ex. K.

 Plaintiff’s Response

              57.       Objection. The substance of the alleged complaints are inadmissible hearsay.

                        Objection. There is no foundation for any such complaints, except for one

complaint from one complainant dated October 30, 2014. See Statement no. 37 above and Exhibit

II.

                        Disputed. Plaintiff asked defendant Mark-Viverito to produce all complaints
                                                  17
      Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 18 of 61



received by the Mark-Viverito; Exhibit II was the only document received.

Mark-Viverito’s Statement

                58.       Mark-Viverito testified that it was unsustainable for her office to continue

 to serve as a de facto NYCHA office for the Mill Brook Spanish-speaking residents. See Mark-

 Viverito Depo. at 19:12-20, Ex. K.

 Plaintiff’s Response

              58.       Objection. The substance of the alleged complaints are inadmissible hearsay.

                        Objection. There is no foundation for any such complaints, except for one

complaint from one complainant dated October 30, 2014. See Statement no. 37 above and Exhibit

II.

                        Disputed. Plaintiff asked defendant Mark-Viverito to produce all complaints

received by the Mark-Viverito; Exhibit II was the only document received.

Mark-Viverito’s Statement

                59.       Mark-Viverito wanted to work with NYCHA to figure out how to bring

 better language services citywide. See Medina Depo. at 26:8-11, Ex. I.

 Plaintiff’s Response

                59.       Objection, there is no foundation.

 Mark-Viverito’s Statement

                60.       On July 1, 2015, Honan wrote to Clarke and Ponce (NYCHA Senior Vice

 President of Operations) regarding the anticipated meeting that "this will not be a good meeting as

 they've expressed their unhappiness with the manager in the past." See Email sent by Honan to

 Clarke and Ponce, sent July 1, 2015, NYCHA 1778; Ponce Depo. at 11:11-15, Exs. LL, L.

 Plaintiff’s Response

              60.       Objection.    The substance of the alleged complaints or alleged past
                                                  18
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 19 of 61



expressions of unhappiness are inadmissible hearsay.

                        Disputed to clarify Mr. Ponce’s title, which was Senior Vice President of

Operations for Support Services. Marcus Decl., Exhibit L at 10-11.

 Mark-Viverito’s Statement

               61.        In July 2015, Olatoye returned from maternity leave and asked Kelly if he

 knew Abrahams. See Kelly July 3, 2019 Depo. at 36:3-5, Ex. D.

 Plaintiff’s Response

               61.        Not disputed.

 Mark-Viverito’s Statement

               62.        Kelly testified that Olatoye was very impressed with Abrahams and asked

 him to interview her and to resume the discussions that the prior General Manager had with

 Abrahams regarding her potential employment with NYCHA. See Kelly July 3, 2019 Depo. at

 36:6-13, Ex. D.

 Plaintiff’s Response

               62.        Not disputed.

 Mark-Viverito’s Statement

               63.        It was determined by Olatoye and Kelly that Abrahams would be an

 exceptional candidate to move OPMOM from the 18 units that were serving as a model program

 to a full-blown program that was to replace all of NYCHA's management protocols with the

 OPMOM Protocol. See Kelly July 3, 2019 Depo. at 36:10-20, Ex. D.

 Plaintiff’s Response

               63.        Not disputed.

 Mark-Viverito’s Statement


                                                 19
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 20 of 61



                 64.    Abrahams had been successful in implementing such a change in the

 Newark and Chicago housing authorities. See Kelly July 3, 2019 Depo. at 36:13-20, Ex. D.

 Plaintiff’s Response

                 64.    Not disputed.



 Mark-Viverito’s Statement

                 65.    Kelly checked with NYCHA's human resources department and

 determined that plaintiff was an at-will employee and as such it was within NYCHA's ability to

 make an offer to Abrahams. See Kelly July 3, 2019 Depo. at 49:2-15, Ex. D.

 Plaintiff’s Response

                 65.    Not disputed.

Mark-Viverito’s Statement

                 66.    On July 28, 2015, Abrahams provided a copy of her resume to Acosta

 (secretary to the General Manager). See Email from Abrahams to Acosta, sent July 28, 2015,

 NYCHA 4931; Email from Acosta to Payamps-Roure to Acosta, sent July 28, 2015, NYCHA

 4932; Kelly July 3, 2019 Depo. at 57:15-19, Exs. MM, NN, D.

 Plaintiff’s Response

                 66.    Not disputed.

 Mark-Viverito’s Statement

                 67.    On July 28, 2015, the Chief of Staff to the General Manager emailed the

 Chief of Staff for the Deputy Mayor for Housing and Economic Development a copy of

 Abrahams's resume because they were considering Abrahams for the position of Executive Vice

 President of Operations. See Email from Payamps-Roure to Patchette, sent July 28, 2015, NYCHA

 4939, Ex. OO.
                                               20
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 21 of 61



Plaintiff’s Response

                67.    Not disputed.

Mark-Viverito’s Statement

                68.    On July 28, 2015, the Chief of Staff to the General Manager asked Acosta

to schedule a meeting between the Chief of Staff for the Deputy Mayor for Housing and Economic

Development (James Patchett) and Abrahams as well as a meeting between Abrahams and the

Chief of Staff to the General Manager. See Email from Payamps-Roure to Acosta, sent July 28,

2015, NYCHA 4936, Ex. PP.

Plaintiff’s Response

                68.    Not disputed.

Mark-Viverito’s Statement

                69.    On July 29, 2015, Honan sent Clarke an email reminding him that the

Mark-Viverito meeting had been scheduled for July 30, 2015 and that Mark-Viverito would like

to meet the Mill Brook manager. See Email from Honan to Clarke, sent July 29, 2015, NYCHA

2739, Ex. QQ.

Plaintiff’s Response

                69.    Not disputed.

Mark-Viverito’s Statement

                70.    Artis responded the following morning, that the manager of Mill Brook

(Williams) had been out sick for the last two days and that he would inform Honan if she did not

report to work that day. See Email from Artis to Honan, Clarke, and Colon, sent July 30, 2015,

NYCHA 2738, Ex. RR.

Plaintiff’s Response


                                              21
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 22 of 61



               70.      Not disputed.

Mark-Viverito’s Statement

               71.      Later that morning, Artis sent another email informing Clarke, Honan, and

plaintiff that Williams was in the office and had been informed of the meeting. See Email from

Artis to Honan, Clarke, and Colon, sent July 30, 2015, NYCHA 2738, Ex. RR.

Plaintiff’s Response

               71.      Not disputed.

Mark-Viverito’s Statement

               72.      The plaintiff, Medina, Mark-Viverito, Honan, Artis, Williams, Princella

Jamerson (Mill Brook Tenant Association President), Diana Ayala (from Mark-Viverito's office)

and Cruz attended the July 30, 2015 meeting at the Bronx office of Mark-Viverito. See Medina

Depo. at 20:17-21:4; 47:17-19; Colon Depo. at 131:8-9; Mark-Viverito Depo. at 15:25-16:7,

16:12-20, 18:4-8; Clarke June 13, 2019 Depo. at 40:15-17, Exs. I, B, K, F.

Plaintiff’s Response

               72.      Not disputed.

Mark-Viverito’s Statement

               73.      Clarke joined the meeting by telephone. See Clarke June 13, 2019 Depo.

at 38:19-39:3, Ex. F.

Plaintiff’s Response

               73.      Not disputed.

Mark-Viverito’s Statement

               74.      Mark-Viverito's office was a block away from Mill Brook. See Williams

May 8, 2019 Depo. at 192:12-16, Ex. H.


                                               22
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 23 of 61



 Plaintiff’s Response

                   73.     Not disputed.

 Mark-Viverito’s Statement

                   75.     During the meeting, Mark-Viverito's questions to NYCHA were about

 Spanish-speaking and Spanish-dominant residents and what was being done to address their

 concerns. See Mark-Viverito Depo. at 34:4-7, Ex. K.

 Plaintiff’s Response

              75.        Objection. The statement lack adequate foundation and is misleading.

                         Disputed. The statement is a superficial, self-serving summary that ignores

other testimony.

 Mark-Viverito’s Statement

                   76.     Mark-Viverito asked Williams how she was handling the Spanish-

 speaking residents at Mill Brook. See Williams May 8, 2019 Depo. at 291:13-23, Ex. H.

 Plaintiff’s Response

                   76.     Not disputed.

 Mark-Viverito’s Statement

                   77.     Williams responded that they use the NYCHA language bank.            See

 Williams May 8, 2019 Depo. at 197:24-198:13, Ex. H.

 Plaintiff’s Response

                   77.     Not disputed.

 Mark-Viverito’s Statement

                   78.     Mark-Viverito said that the use of the language bank was unacceptable.

See Williams May 8, 2019 Depo. at 292:10-13, Ex. H.

 Plaintiff’s Response
                                                  23
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 24 of 61



               78.     Not disputed.

Mark-Viverito’s Statement

               79.     Mark-Viverito did not believe the use of a language bank was an effective

means of communication because the translator is not physically present in the room with the

person requiring the translation services so a lot of nuance is lost; this situation results in the

translator being left to figure out how to properly translate the conversation. See Mark-Viverito

Depo. at 38:13-39:4, Ex. K.

Plaintiff’s Response

               79.     Disputed. Mark-Viverito’s belief is irrelevant and the statement lacks

foundation.

Mark-Viverito’s Statement

               80.     Williams explained that she has called the Spanish speaking Mill Brook

superintendents or the supervisor of the caretakers to translate for her and Mark-Viverito

responded that was not acceptable. See Williams May 8, 2019 Depo. at 211:12-212:2; Colon Depo.

at 136:23-25, Exs. H, B.

Plaintiff’s Response

               80.     Not disputed.

Mark-Viverito’s Statement

               81.     Artis explained that when they are faced with a language barrier, they use

the NYCHA language bank to find a Spanish speaking person who can provide translation services

over the telephone. See Artis Depo. 30:5-11, Ex. J.

Plaintiff’s Response

               81.     Not disputed.

Mark-Viverito’s Statement
                                                24
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 25 of 61



               82.       Mark-Viverito said that it was unacceptable to have translation services

over the telephone and that they needed a Spanish-speaking person in the room. See Williams

Depo. 292:18-292:5, 293:6-9; Artis Depo. at 30:13-17, Exs. H, J.

Plaintiff’s Response

               82.       Not disputed.

Mark-Viverito’s Statement

               83.       Mark-Viverito allegedly stated that she wanted a "Spanish manager" and

plaintiff testified that she understood this to mean that Mark-Viverito wanted a manager who spoke

the Spanish language. See Colon Depo. at 146:8-12, Ex. B.

Plaintiff’s Response

              83.      Disputed. As testified by Plaintiff, Mark-Viverito “slammed her fist,” “she

said that she wanted a Spanish manager about three times,” and was “very hostile, very angry,

again screamed ‘that’s unacceptable I want a Spanish manager.’” Exhibit B at 135:24-137:20.

Plaintiff, Allison Williams and James Artis met directly after the meeting at the Mark-Viverito’s

office and agreed that what the Mark-Viverito requested was “racist,” i.e., she wanted “a Spanish

manager,” and that “it was heartbreaking that I [Plaintiff] was being directed to discriminate.” Id.

at 156:4-158:6, Exhibit J at 37:15-39:4. Plaintiff, Williams and Artis “rehashed what happened

with the speaker,” were “very upset,” and “cried” due to the “verbal hostility and the verbal assault

that we all three had just gone through, especially as African American people.” Florestal Dec.,

Exhibit 1 at 154-56.

Mark-Viverito’s Statement

               84.       Mark-Viverito testified that the phrase "Spanish manager" refers to

someone from Spain. See Mark-Viverito Depo. at 32:24-25, Ex. K.

Plaintiff’s Response
                                                 25
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 26 of 61



                84.       Objection. Ms. Viverito’s understanding of the term is immaterial.

                          Not otherwise disputed.

 Mark-Viverito’s Statement

                85.       Mark-Viverito testified that she would not use the term "Spanish person"

 to refer to herself, a Latino, or an African-American. See Mark-Viverito Depo. at 33:9-15, Ex. K.

 Plaintiff’s Response

                85.       Objection. Ms. Viverito’s understanding of the term is immaterial.

                          Not otherwise disputed.

Mark-Viverito’s Statement

                86.       Mark-Viverito testified that she would refer to a Latino person as Latino.

See Mark-Viverito Depo. at 33:16-18, Ex. K.

 Plaintiff’s Response

                86.       Objection. Ms. Viverito’s understanding of the term is immaterial.

                          Not otherwise disputed.



Mark-Viverito’s Statement

                87.       During the meeting, when Mark-Viverito referred to her Spanish-speaking

 constituents, she did not refer to any particular race or ethnicity. See Mark-Viverito Depo. at 33:19-

 25, Ex. K.

 Plaintiff’s Response

               87.      Objection. Ms. Viverito’s understanding of the term is immaterial.

                        Objection. The cited testimony is speculative and does not support the

statement.

                        Disputed. “Spanish” in the context of the meeting was understood by
                                                    26
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 27 of 61



 Plaintiff, James Artis and Allison Williams to mean Latino and not African-American. As testified

 by Plaintiff, Mark-Viverito “slammed her fist,” “she said that she wanted a Spanish manager about

 three times,” and was “very hostile, very angry, again screamed ‘that’s unacceptable I want a

 Spanish manager.’” Exhibit B at 135:24-137:20. Plaintiff, Allison Williams and James Artis met

 directly after the meeting at the Mark-Viverito’s office and agreed that what the Mark-Viverito

 requested was “racist,” i.e., she wanted “a Spanish manager,” and that “it was heartbreaking that I

 [Plaintiff] was being directed to discriminate.” Id. at 156:4-158:6, Exhibit J at 37:15-39:4.

 Plaintiff, Williams and Artis “rehashed what happened with the speaker,” were “very upset,” and

 “cried” due to the “verbal hostility and the verbal assault that we all three had just gone through,

 especially as African American people.” Florestal Dec., Exhibit 1 at 154-56. In short, the

 “connotation” suggested by the statement is erroneous.

 Mark-Viverito’s Statement

               88.      Mark-Viverito testified that did not know whether the manager of Mill Brook

spoke Spanish. See Mark-Viverito Depo. at 34:20-22, Ex. K.

 Plaintiff’s Response

       88.     Disputed. This testimony is inconsistent and incongruous in light of the Council

 Speaker’s demands and remarks that she requested the meeting as a means of assisting Mill

 Brook’s Spanish speaking residents who could not communicate with management because of a

 language barrier. As testified by Plaintiff, Mark-Viverito “slammed her fist,” “she said that she

 wanted a Spanish manager about three times,” and was “very hostile, very angry, again screamed

 ‘that’s unacceptable I want a Spanish manager.’” Exhibit B at 135:24-137:20. Plaintiff, Allison

 Williams and James Artis met directly after the meeting at the Mark-Viverito’s office and agreed

 that what the Mark-Viverito requested was “racist,” i.e., she wanted “a Spanish manager,” and that

 “it was heartbreaking that I [Plaintiff] was being directed to discriminate.” Id. at 156:4-158:6,
                                                 27
      Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 28 of 61



Exhibit J at 37:15-39:4. Plaintiff, Williams and Artis “rehashed what happened with the speaker,”

were “very upset,” and “cried” due to the “verbal hostility and the verbal assault that we all three

had just gone through, especially as African American people.” Florestal Dec., Exhibit 1 at 154-

56.

Mark-Viverito’s Statement

               88.      During the meeting, plaintiff noted that NYCHA does not have a title

called bilingual housing managers but does have bilingual housing assistants. See Colon Depo. at

136:6-9, Ex. B.

Plaintiff’s Response

               89.      Not disputed.

Mark-Viverito’s Statement

               89.      Plaintiff explained that having a bilingual housing assistant at Mill Brook

might be of assistance to Williams because a bilingual housing assistant speaks Spanish. See Colon

Depo. at 136:10-11, 146:2-7, Ex. B.

Plaintiff’s Response

               90.      Not disputed.

Mark-Viverito’s Statement

               90.      Plaintiff asked Williams if Mill Brook had a vacant housing assistant

position and Williams responded that it did not. See Colon Depo. at 136:11-13, Ex. B.

Plaintiff’s Response

               91.      Not disputed.

Mark-Viverito’s Statement

               91.      Plaintiff offered to contact human resources and try to get a bilingual

                                                28
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 29 of 61



housing assistant line placed at Mill Brook. See Colon Depo. at 136:13-16, Ex. B.

Plaintiff’s Response

              92.        Not disputed.

Mark-Viverito’s Statement

              92.        During the meeting, Mark-Viverito explained that there was a tenants'

association meeting where the tenants were not allowed to speak in the language they were most

comfortable speaking. Moreover, she explained that, there were customer service issues with the

office, and there were maintenance issues with the property. See Clarke June 13, 2019 Depo. at

135:6-12, Ex. F.

Plaintiff’s Response

             93.       Objection. The substance of the alleged tenants’ alleged comments are

inadmissible hearsay.

                       Objection. There is no foundation for any such comments, except for one

complaint from one complainant dated October 30, 2014. See Statement no. 37 above and Exhibit

II. Plaintiff asked defendant Mark-Viverito to produce all complaints received by the Mark-

Viverito; Exhibit II was the only document received.

                       Disputed. There was no discussion of any complaints regarding a tenants’

association meeting. See Exhibit TT (as Marcela Medina wrote, “the insult things didn’t come

up”).

Mark-Viverito’s Statement

              93.        Specifically, during a tenants' association meeting, Williams told the

tenants not to speak to her in Spanish or to try to communicate with her in Spanish. See Clarke

June 13, 2019 Depo. at 135:24-136:10, Ex. F.

Plaintiff’s Response
                                               29
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 30 of 61



             94.       Objection. The substance of the alleged tenants’ alleged comments are

inadmissible hearsay.

                       Objection.    There is no foundation for any such comments, except for one

complaint from one complainant dated October 30, 2014. See Statement no. 37 above and Exhibit

II. Plaintiff asked defendant Mark-Viverito to produce all complaints received by the Mark-

Viverito; Exhibit II was the only document received.

                       Disputed. Allison Williams denied that such a comment was made. Exhibit

H at 159:7-159:18.

Mark-Viverito’s Statement

              94.        During the tenants' association meeting, Williams said "no mira, mira, mira

here" in a derogatory and offensive manner. See Clarke June 13, 2019 Depo. at 136:8-10, Ex. F.

Plaintiff’s Response

             95.       Objection. The substance of the alleged tenants’ alleged comments are

inadmissible hearsay.

                       Objection. There is no foundation for any such comments, except for one

complaint from one complainant dated October 30, 2014. See Statement no. 37 above and Exhibit

II. Plaintiff asked defendant Mark-Viverito to produce all complaints received by the Mark-

Viverito; Exhibit II was the only document received.

                       Disputed. Allison Williams denied that such a comment was made. Exhibit

H at 159:7-159:18.

Mark-Viverito’s Statement

              95.        At the conclusion of the meeting, NYCHA agreed to review its general

language access policy. See Medina Depo. at 69:9-15, Ex. I.

Plaintiff’s Response
                                                 30
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 31 of 61



                96.       Objection. The cited testimony is based on inadmissible hearsay.

 Mark-Viverito’s Statement

                96.       NYCHA also agreed to inquire if it was possible to create a Spanish

 bilingual line for someone in the management office at Mill Brook. See Medina Depo. at 69:17-

 19, Ex. I.

 Plaintiff’s Response

                97.       Objection. The cited testimony is based on inadmissible hearsay.

 Mark-Viverito’s Statement

              98.       During the July 30, 2015 meeting, Mark-Viverito never used the words

 "Latino" or "Hispanic" but rather used the word "Spanish." See Williams May 8, 2019 Depo. at

 296:8-12, Ex. H.

 Plaintiff’s Response

              98.       Disputed. The cited testimony does not support the statement. Allison

 Williams testified that she could not “recall” if Mark-Viverito used the words Latino or Hispanic.

 Plaintiff testified that Mark-Viverito said “Spanish Hispanic.” Exhibit B at 186:14-186:22, 189:9-

 189:25.

 Mark-Viverito’s Statement

              99.       Mark-Viverito testified that a Spanish person is not a Latino person. See

 Mark-Viverito Depo. at 40:7, Ex. K.

 Plaintiff’s Response

              99.       Objection. Ms. Viverito’s understanding of the term is immaterial.

                        Not otherwise disputed.

Mark-Viverito’s Statement

              100.      Mark-Viverito testified that she never uses the term "Spanish person" to refer
                                                   31
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 32 of 61



to a Latino person. See Mark-Viverito Depo. at 40:16-18, Ex. K.

Plaintiff’s Response

              99.      Objection. Ms. Viverito’s use of the term is immaterial.

                       Not otherwise disputed.

Mark-Viverito’s Statement

              101.     Plaintiff and Williams testified that an individual can speak Spanish fluently

without being Spanish. See Williams Depo. May 8, 2019 Depo. at 202:22-25, Ex. H.

Plaintiff’s Response

              101.     Not disputed.

Mark-Viverito’s Statement

              102.     Williams testified that an individual can speak Spanish fluently without being

Spanish. See Williams Depo. May 8, 2019 Depo. at 202:22-25, Ex. H.

Plaintiff’s Response

              102.     Not disputed.

Mark-Viverito’s Statement

              103.     During the July 30, 2015 meeting, none of the attendees including Mark-

Viverito asked Clarke to remove Williams. See Clarke June 13, 2019 Depo. at 136:19-21, Ex. F.

Plaintiff’s Response

              103.     Disputed. As testified by Plaintiff, Mark-Viverito “slammed her fist,” “she

said that she wanted a Spanish manager about three times,” and was “very hostile, very angry,

again screamed ‘that’s unacceptable I want a Spanish manager.’” Exhibit B at 135:24-137:20.

Plaintiff, Allison Williams and James Artis met directly after the meeting at the Mark-Viverito’s

office and agreed that what the Mark-Viverito requested was “racist,” i.e., she wanted “a Spanish

manager,” and that “it was heartbreaking that I [Plaintiff] was being directed to discriminate.” Id.
                                                  32
      Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 33 of 61



at 156:4-158:6, Exhibit J at 37:15-39:4. Plaintiff, Williams and Artis “rehashed what happened

with the speaker,” were “very upset,” and “cried” due to the “verbal hostility and the verbal assault

that we all three had just gone through, especially as African American people.” Exhibit B at 154-

56. Plaintiff, Williams and Artis “rehashed what happened with the speaker,” were “very upset,”

and “cried” due to the “verbal hostility and the verbal assault that we all three had just gone

through, especially as African American people.” Exhibit B at 154-56.

Mark-Viverito’s Statement

              104.     Medina took notes during the July 30, 2015 meeting. See Medina Depo. at

43:15-44:5; Medina Notes, dated July 30, 2015, NYCHA 4582, Exs. I, SS.

Plaintiff’s Response

              104.     Not disputed.

Mark-Viverito’s Statement

              105.     Medina's notes state "staff is very rude" and Medina testified that the meaning

of that note was that several staff members from Mill Brook were rude to the residents of Mill

Brook. See Medina Depo. at 46:2-7; Medina Notes, dated July 30, 2015, NYCHA 4582, Exs. I,

SS.

Plaintiff’s Response

       105.   Objection. The statement contains inadmissible hearsay.

              Objection. There is no foundation for the alleged rudeness by staff members to “the

residents” except for one email to the Mark-Viverito’s staff. See Statement no. 37 above and

Exhibit II.

              Disputed.     Plaintiff asked defendant Mark-Viverito to produce all complaints

received by the Mark-Viverito; Exhibit II was the only document received. The only other

complaint of rudeness was denied by Allison Williams and was never confirmed by NYCHA.
                                                  33
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 34 of 61



Exhibit H at 159:7-161:20. Luis Ponce, who first told Plaintiff about this alleged remark, “couldn’t

tell me a time, a place, a location or who allegedly made the remark. Exhibit B at 110:18-111:8.

Mark-Viverito’s Statement

              106.     Medina's notes also state "Language Bank - help residents - long waits"

because, Medina testified that, during the meeting Mark-Viverito and her staff mentioned that there

were long waits for the residents of Mill Brook before they could receive translation services. See

Medina Depo. at 46:19-47:8; Medina Notes, dated July 30, 2015, NYCHA 4582, Exs. I, SS.

Plaintiff’s Response

              106.     Objection. The statement contains inadmissible hearsay.

Mark-Viverito’s Statement

              107.     Medina's notes also state "Housing Assistant?" because, (as she testified),

that, Mark-Viverito asked if NYCHA ever assigned staff such as housing assistants to the

developments based on data on the languages spoken by the residents. See Medina Depo. at 49:19-

50:3; Medina Notes, dated July 30, 2015, NYCHA 4582, Exs. I, SS.

Plaintiff’s Response

              107.     Not disputed.

Mark-Viverito’s Statement

              108.     Medina testified that she placed a question mark after the words "Housing

Assistant" because using housing assistants to help meet a resident's language needs was an

interesting idea since housing assistants engage in constant contact with the residents. See Medina

Depo. at 50:4-9, 53:22-25; Medina Notes, dated July 30, 2015, NYCHA 4582, Exs. I, SS.

Plaintiff’s Response

              108.     Objection. The statement is immaterial opinion testimony.

Mark-Viverito’s Statement
                                                34
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 35 of 61



             109.      Medina's notes also state "see about hiring a Spanish speaker" because

Medina testified that NYCHA intended to look into securing an additional line to hire someone

within the management office who spoke Spanish. See Medina Depo. at 60:7-10; Medina Notes,

dated July 30, 2015, NYCHA 4582, Exs. I, SS.

Plaintiff’s Response

             109.      Objection. The statement contains inadmissible hearsay.



Mark-Viverito’s Statement

             110.      Medina testified that Mark-Viverito did not appear angry at the meeting but

rather appeared upset and not content with the language barrier issue. See Medina Depo. at 27:2-

21, Ex. S.

Plaintiff’s Response

             110.      Not disputed that Marcela Medina so testified. Disputed as to the substance:

As testified by Plaintiff, Mark-Viverito “slammed her fist,” “she said that she wanted a Spanish

manager about three times,” and was “very hostile, very angry, again screamed ‘that’s

unacceptable I want a Spanish manager.’” Exhibit B at 135:24-137:20. Plaintiff, Allison Williams

and James Artis met directly after the meeting at the Mark-Viverito’s office and agreed that what

the Mark-Viverito requested was “racist,” i.e., she wanted “a Spanish manager,” and that “it was

heartbreaking that I [Plaintiff] was being directed to discriminate.” Id. at 156:4-158:6, Exhibit J

at 37:15-39:4. Plaintiff, Williams and Artis “rehashed what happened with the speaker,” were

“very upset,” and “cried” due to the “verbal hostility and the verbal assault that we all three had

just gone through, especially as African American people.” Florestal Dec., Exhibit 1 at 154-56.



Mark-Viverito’s Statement
                                                 35
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 36 of 61



              111.     Medina testified that Mark-Viverito appeared to be upset that elderly

residents had to wait in the management office for hours before someone could assist them in their

language. See Medina Depo. at 28:5-9, 47:3-8; Medina Notes, dated July 30, 2015, NYCHA 4582,

Ex. I, SS.

Plaintiff’s Response

              111.     Not disputed that Marcela Medina so testified. Disputed as to the substance:

As testified by Plaintiff, the Mark-Viverito “slammed her fist,” “she said that she wanted a Spanish

manager about three times,” and was “very hostile, very angry, again screamed ‘that’s

unacceptable I want a Spanish manager.’” Exhibit B at 135:24-137:20. Plaintiff, Allison Williams

and James Artis met directly after the meeting at the Mark-Viverito’s office and agreed that what

the Mark-Viverito requested was “racist,” i.e., she wanted “a Spanish manager,” and that “it was

heartbreaking that I [Plaintiff] was being directed to discriminate.” Id. at 156:4-158:6, Exhibit J

at 37:15-39:4. Plaintiff, Williams and Artis “rehashed what happened with the speaker,” were

“very upset,” and “cried” due to the “verbal hostility and the verbal assault that we all three had

just gone through, especially as African American people.” Florestal Dec., Exhibit 1 at 154-56.

Mark-Viverito’s Statement

              112.     Medina testified that Mark-Viverito also appeared to be upset that residents

had to take time off from work because they were not sure whether somebody was going to visit

their unit in order to make a repair. See Medina Depo. at 28:11-15, Ex. I.

Plaintiff’s Response

              112.     Not disputed.

Mark-Viverito’s Statement

              113.     After the meeting, Artis and plaintiff had a discussion and came to the

conclusion that Mark-Viverito wanted a Spanish-speaking manager at Mill Brook. See Artis Depo.
                                                 36
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 37 of 61



37:17-25, Ex. J.

Plaintiff’s Response

              113.     Disputed. As testified by Plaintiff, the Mark-Viverito “slammed her fist,”

“she said that she wanted a Spanish manager about three times,” and was “very hostile, very angry,

again screamed ‘that’s unacceptable I want a Spanish manager.’” Exhibit B at 135:24-137:20.

Plaintiff, Allison Williams and James Artis met directly after the meeting at the Mark-Viverito’s

office and agreed that what the Mark-Viverito requested was “racist,” i.e., she wanted “a Spanish

manager,” and that “it was heartbreaking that I [Plaintiff] was being directed to discriminate.” Id.

at 156:4-158:6, Exhibit J at 37:15-39:4. Plaintiff, Williams and Artis “rehashed what happened

with the speaker,” were “very upset,” and “cried” due to the “verbal hostility and the verbal assault

that we all three had just gone through, especially as African American people.” Florestal Dec.,

Exhibit 1 at 154-56.

Mark-Viverito’s Statement

              114.     On July 31, 2015, Medina wrote that Mark-Viverito wants NYCHA to deal

with the "language barrier issue" and "the idea is to bring in a housing assistant who can speak

Spanish." See Email from Medina to Montalvo, sent July 31, 2015, NYCHA 2852, Ex. TT.

Plaintiff’s Response

              114.     Not disputed that Marcela Medina so wrote. Objection as to the substance of

the contents of the document as inadmissible hearsay.

Mark-Viverito’s Statement

              115.     Clarke decided to transfer Williams out of the OPMOM Program because she

was not a good manager. See Clarke June 13, 2019 Depo. at 137:14-138:2, Ex. F.

Plaintiff’s Response

               115. Disputed. This statement purports to address one of the ultimate issues of
                                                 37
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 38 of 61



 fact to be determined by the factfinder, here a jury, i.e., “the [proposed] transfer was for

 performance reasons and poor customer service,” and is inappropriate for a motion for

 summary judgment and thus for a Rule 56.1 statement. Brian Clarke “told [Plaintiff] to call

 Kenya [Salaudeen, NYCHA’s HR Director] and tell him [sic] that Mr. Kelly wants it done.

 Melissa – Mr. Kelly wants it done, Melissa wants it done and I [Brian Clarke] want I done. . . .

 This is what Brian told me.” Florestal Dec., Exhibit 1 at 158:14-159:13. Brian “told me to

 remove and replace Allison [Williams] from Mill Brook Houses . . . with a Spanish Hispanic

 manager. He further stated I should reach out to Kenya Salaudeen, the HR Director to

 implement the directives regarding Allison Williams. He said tell Kenya don’t use the words

 “Spanish” manager. He said tell her it’s for the cultural sensitivity needs of the development.”

 Id. at 160:24-161:22.

                         Additionally, Brian Clarke’s assessment of Allison Williams’

 performance is contradicted by Plaintiff’s assessment that “Allison Williams was thriving and

 doing extremely well under my leadership.” Lippman Dec., Exhibit 5 at 210:17-18. As the

 Manager of Mill Brook Houses, Allison Williams reported directly to Plaintiff. Declaration of

 Sybil Colon, January 17, 2020, ¶ 2. Allison Williams became a Housing Manager in 1999,

 became the Housing Manager at Mill Brook Houses in 2006 and remained the Housing

 Manager at Mill Brook Houses until she retired from NYCHA on May 1, 2017. Lippman

 Dec., Exhibit 6 at 27:14 to 28:7, 232:10-12. Allison Williams was not transferred from Mill

 Brook Houses before Plaintiff became Director of OPMOM or following Plaintiff’s

 resignation from NYCHA on August 28, 2015. Id.

Mark-Viverito’s Statement

               116.      Williams was not prepared for meetings and failed to create corrective action

 plans to address pending issues. See Clarke June 13, 2019 Depo. at 138:4-10, Ex. F.
                                                   38
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 39 of 61



Plaintiff’s Response

              116.     Objection. The statement contains inadmissible hearsay.

                       Disputed. Brian Clarke “told [Plaintiff] to call Kenya [Salaudeen,

NYCHA’s HR Director] and tell him [sic] that Mr. Kelly wants it done. Melissa – Mr. Kelly

wants it done, Melissa wants it done and I [Brian Clarke] want I done. . . . This is what Brian

told me.” Florestal Dec., Exhibit 1 at 158:14-159:13. Brian “told me to remove and replace

Allison [Williams] from Mill Brook Houses . . . with a Spanish Hispanic manager. He further

stated I should reach out to Kenya Salaudeen, the HR Director to implement the directives

regarding Allison Williams. He said tell Kenya don’t use the words “Spanish” manager. He

said tell her it’s for the cultural sensitivity needs of the development.” Id. at 160:24-161:22.

                       Additionally, Brian Clarke’s assessment of Allison Williams’

performance is contradicted by Plaintiff’s assessment that “Allison Williams was thriving and

doing extremely well under my leadership.” Lippman Dec., Exhibit 5 at 210:17-18. As the

Manager of Mill Brook Houses, Allison Williams reported directly to Plaintiff. Declaration of

Sybil Colon, January 17, 2020, ¶ 2. Allison Williams became a Housing Manager in 1999,

became the Housing Manager at Mill Brook Houses in 2006 and remained the Housing

Manager at Mill Brook Houses until she retired from NYCHA on May 1, 2017. Lippman

Dec., Exhibit 6 at 27:14 to 28:7, 232:10-12. Allison Williams was not transferred from Mill

Brook Houses before Plaintiff became Director of OPMOM or following Plaintiff’s

resignation from NYCHA on August 28, 2015. Id.

Mark-Viverito’s Statement

              117.     Clarke decided to seek Williams's transfer out of the OPMOM Program upon

learning that in addition to Williams's work performance issues, she had told Mill Brook residents

(who had limited ability to speak or understand English) that they should not communicate with
                                                 39
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 40 of 61



Williams at a public meeting. See Clarke June 13, 2019 Depo. at 138:4-20, Ex. F.



Plaintiff’s Response

              117.     Objection. The statement contains inadmissible hearsay.

                       Disputed. Plaintiff was told by Luis Ponce, NYCHA’s Senior Vice President

of Operations, “‘I don’t know supposedly she [Allison Williams] had a meeting and said meda,

meda something. No speaking meda, meda, I’m not quite sure.’ And he said I don’t know what

it means. He didn’t seem bothered by it. He said just sign up for a class called satisfying the

internal customer. . . . Ponce directed me what to do.” Exhibit B at 187:2-188:25, Exhibit L at

11:11-11:22 (emphasis added).

                       The alleged remark was never confirmed by NYCHA. Luis Ponce, who

first told Plaintiff about this alleged remark, “couldn’t tell me a time, a place, a location or who

allegedly made the remark. Exhibit B at 110:18-111:8.

                       Brian Clarke “told [Plaintiff] to call Kenya [Salaudeen, NYCHA’s HR

Director] and tell him [sic] that Mr. Kelly wants it done. Melissa – Mr. Kelly wants it done,

Melissa wants it done and I [Brian Clarke] want I done. . . . This is what Brian told me.”

Florestal Dec., Exhibit 1 at 158:14-159:13. Brian “told me to remove and replace Allison

[Williams] from Mill Brook Houses . . . with a Spanish Hispanic manager. He further stated I

should reach out to Kenya Salaudeen, the HR Director to implement the directives regarding

Allison Williams. He said tell Kenya don’t use the words “Spanish” manager. He said tell her

it’s for the cultural sensitivity needs of the development.” Id. at 160:24-161:22.

                       Additionally, Brian Clarke’s assessment of Allison Williams’

performance is contradicted by Plaintiff’s assessment that “Allison Williams was thriving and

doing extremely well under my leadership.” Lippman Dec., Exhibit 5 at 210:17-18. As the
                                                  40
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 41 of 61



Manager of Mill Brook Houses, Allison Williams reported directly to Plaintiff. Declaration of

Sybil Colon, January 17, 2020, ¶ 2. Allison Williams became a Housing Manager in 1999,

became the Housing Manager at Mill Brook Houses in 2006 and remained the Housing

Manager at Mill Brook Houses until she retired from NYCHA on May 1, 2017. Lippman

Dec., Exhibit 6 at 27:14 to 28:7, 232:10-12. Allison Williams was not transferred from Mill

Brook Houses before Plaintiff became Director of OPMOM or following Plaintiff’s

resignation from NYCHA on August 28, 2015. Id.

Mark-Viverito’s Statement

              118.     Williams's actions ran in direct contravention of a key component of the

OPMOM Program, which was tenant engagement. See Clarke June 13, 2019 Depo. at 138:4-20,

Ex. F.

Plaintiff’s Response

              118.     Objection. The statement contains inadmissible hearsay.

                       Disputed. Plaintiff was told by Luis Ponce, NYCHA’s Senior Vice President

of Operations, “‘I don’t know supposedly she [Allison Williams] had a meeting and said meda,

meda something. No speaking meda, meda, I’m not quite sure.’ And he said I don’t know what

it means. He didn’t seem bothered by it. He said just sign up for a class called satisfying the

internal customer. . . . Ponce directed me what to do.” Exhibit B at 187:2-188:25, Exhibit L at

11:11-11:22 (emphasis added).

                       The alleged remark was never confirmed by NYCHA. Luis Ponce, who

first told Plaintiff about this alleged remark, “couldn’t tell me a time, a place, a location or who

allegedly made the remark. Exhibit B at 110:18-111:8.

Mark-Viverito’s Statement

              119.     In order to have tenant engagement, it was imperative for tenants be able to
                                                  41
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 42 of 61



communicate with NYCHA. See Clarke June 13, 2019 Depo. at 139:7-18, Ex. F.




Plaintiff’s Response

             119.      Disputed to the extent that the purpose of the NYCHA language bank and the

utilization of Spanish-speaking staff at the Mill Brook Houses management office (such as the

superintendent and supervisor of caretakers) supported tenant engagement and communication.

Mark-Viverito’s Statement

             120.      Clarke wanted Williams removed from the OPMOM Program and

disciplined for her actions at the public meeting. See Clarke June 13, 2019 Depo. at 138:19-21,

Ex. F.

Plaintiff’s Response

             120.      Objection. The statement contains inadmissible hearsay.

                       Disputed. Plaintiff was told by Luis Ponce, NYCHA’s Senior Vice President

of Operations, “‘I don’t know supposedly she [Allison Williams] had a meeting and said meda,

meda something. No speaking meda, meda, I’m not quite sure.’ And he said I don’t know what

it means. He didn’t seem bothered by it. He said just sign up for a class called satisfying the

internal customer. . . . Ponce directed me what to do.” Exhibit B at 187:2-188:25, Exhibit L at

11:11-11:22 (emphasis added).

                       The alleged remark was never confirmed by NYCHA. Luis Ponce, who first

told Plaintiff about this alleged remark, “couldn’t tell me a time, a place, a location or who

allegedly made the remark. Exhibit B at 110:18-111:8.

Mark-Viverito’s Statement

             121.      Clarke discussed his recommendation of transferring Williams out of Mill
                                                42
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 43 of 61



Brook with Kelly. See Clarke June 13, 2019 Depo. at 140:24-25, Ex. F.

Plaintiff’s Response

             121.      Not disputed that Brian Clarke discussed transferring Williams out of Mill

Brook Houses with Kelly.

                       Disputed as to the reason for the transfer.

Mark-Viverito’s Statement

             122.      Kelly did not object to Clarke's recommendation of transferring Williams out

of Mill Brook. See Clarke June 13, 2019 Depo. at 141:6-9, Ex. F.

Plaintiff’s Response

             122.      Not disputed that Michael Kelly did not object to Brian Clarke’s

recommendation of transferring Allison Williams out of Mill Brook Houses.

                       Disputed as to the reason for the transfer.

Mark-Viverito’s Statement

             123.      Because Williams's civil service title was property manager she could be

transferred at the discretion of management. See Clarke June 13, 2019 Depo. at 145:24-146:2;

Colon Depo. at 104:11-14, 145:13-17, Exs. F, B.

Plaintiff’s Response

             123.      Not disputed.

Mark-Viverito’s Statement

             124.      On July 31, 2015, plaintiff had a meeting with Clarke. See Colon Depo. at

160:20-23, Ex. B.

Plaintiff’s Response

             124.      Not disputed.

Mark-Viverito’s Statement
                                                  43
    Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 44 of 61



              125.     Clarke was going on vacation and he wanted plaintiff to complete three

assignments: (1) terminate a NYCHA employee, (2) write up another NYCHA employee and place

him on an improvement performance plan, and (3) transfer Williams from Mill Brook. See Colon

Depo. at 161:5-8, Ex. B.



Plaintiff’s Response

              125.     Not disputed.

Mark-Viverito’s Statement

              126.     Clarke told plaintiff to contact Kenya Salaudeen (NYCHA Director of

Human Resources) so as to implement the transfer of Williams. See Colon Depo. at 161:10-12;

Clarke June 13, 2019 Depo. at 49:7-9, Exs. B, F.

Plaintiff’s Response

              126.     Not disputed that Clarke told Plaintiff to contact Kenya Salaudeen so as

to implement a transfer of Allison Williams.

                       Disputed as to the reason for the transfer. Brian Clarke “told [Plaintiff] to

call Kenya [Salaudeen, NYCHA’s HR Director] and tell him [sic] that Mr. Kelly wants it

done. Melissa – Mr. Kelly wants it done, Melissa wants it done and I [Brian Clarke] want I

done. . . . This is what Brian told me.” Florestal Dec., Exhibit 1 at 158:14-159:13. Brian “told

me to remove and replace Allison [Williams] from Mill Brook Houses . . . with a Spanish

Hispanic manager. He further stated I should reach out to Kenya Salaudeen, the HR Director

to implement the directives regarding Allison Williams. He said tell Kenya don’t use the

words “Spanish” manager. He said tell her it’s for the cultural sensitivity needs of the

development.” Lippman Dec., Exhibit 5 at 160:24-161:22.

Mark-Viverito’s Statement
                                                  44
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 45 of 61



               127.     Plaintiff was instructed to contact the Human Resources Department

because that department could determine if there were any vacant manager positions where

Williams could be transferred to. See Clarke June 13, 2019 Depo. at 142:17-22, Ex. F.



 Plaintiff’s Response

               127.     Not disputed that Clarke told Plaintiff to contact Kenya Salaudeen so as

 to implement a transfer of Allison Williams.

                        Disputed as to the reason for the transfer. Brian Clarke “told [Plaintiff] to

 call Kenya [Salaudeen, NYCHA’s HR Director] and tell him [sic] that Mr. Kelly wants it

 done. Melissa – Mr. Kelly wants it done, Melissa wants it done and I [Brian Clarke] want I

 done. . . . This is what Brian told me.” Florestal Dec., Exhibit 1 at 158:14-159:13. Brian “told

 me to remove and replace Allison [Williams] from Mill Brook Houses . . . with a Spanish

 Hispanic manager. He further stated I should reach out to Kenya Salaudeen, the HR Director

 to implement the directives regarding Allison Williams. He said tell Kenya don’t use the

 words “Spanish” manager. He said tell her it’s for the cultural sensitivity needs of the

 development.” Lippman Dec., Exhibit 5 at 160:24-161:22.

 Mark-Viverito’s Statement

               128.     Plaintiff testified that Clarke instructed plaintiff to tell Salaudeen that the

Williams transfer was necessary due to the cultural sensitivity needs of the Mill Brook

development. See Colon Depo. at 161:13-15, Ex. B.

 Plaintiff’s Response

               128.     Not disputed.

 Mark-Viverito’s Statement


                                                    45
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 46 of 61



               129.     Plaintiff did not respond to Clarke's instructions regarding these three

tasks identified in paragraph 125 above. See Colon Depo. at 162:10-12; Ex. B.



 Plaintiff’s Response

               129.     Disputed.    The statement distorts the testimony by omitting Plaintiff’s

testimony that she was “listening in shock” to Mr. Clarke’s directives “and that I was once again

being asked to discriminate.” Lippman Dec., Exhibit 5 at 162:4-6.

 Mark-Viverito’s Statement

               130.     While Clarke was on vacation he contacted Luis Ponce (NYCHA Senior

Vice President of Operations) and asked Ponce to follow-up on the transfer of the Mill Brook

manager. See Ponce Depo. at 11:11-15, 38:22-39:2, Ex. L.

Plaintiff’s Response

               130.     Only disputed to the extent of correcting Mr. Ponce’s title as Senior Vice

 President of Operations for Support Services.

Mark-Viverito’s Statement

               131.     Clarke told Ponce that he had asked plaintiff to work on the Williams

transfer and that he would like to have the transfer completed by the time he returned from

vacation. See Ponce Depo. at 38:22-39:6, Ex. L.

Plaintiff’s Response

               131.     Not disputed.

Mark-Viverito’s Statement

               132.     Approximately two days after the July 30, 2015 meeting, Colon attended

a meeting with Williams, Artis, OPMOM managers and the Tenant Association President. See

Williams May 8, 2019 Depo. at 213:23-214:24, Ex. H.
                                                   46
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 47 of 61



Plaintiff’s Response

               132.    Not disputed.

Mark-Viverito’s Statement

               133.    Williams told plaintiff and Artis that she felt bullied at the July 30, 2015

meeting because she did not speak Spanish. See Williams May 8, 2019 Depo. at 213:17-215:11,

Ex. H.

Plaintiff’s Response

               133.    Not disputed.

Mark-Viverito’s Statement

               134.    Plaintiff and Artis responded that Williams was not being bullied. See

 Williams May 8, 2019 Depo. at 215:12-14, Ex. H.

Plaintiff’s Response

               134.    Disputed. This statement attempts to mischaracterize Plaintiff’s and

Artis’s perception of the meeting which they described as “racist.” Florestal Dec., Exhibit 1 at

154-56; Exhibit 4 at 38-39.



Mark-Viverito’s Statement

               135.    On August 3, 2015, plaintiff called Salaudeen regarding the Williams

transfer. See Colon Depo. at 166:6-18, Ex. B.

Plaintiff’s Response

               135.    Not disputed.

Mark-Viverito’s Statement

               136.    Plaintiff testified that she told Salaudeen that Williams was to be replaced

with a Hispanic manager. See Colon Depo. at 167:10-12, Ex. B.
                                                  47
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 48 of 61



Plaintiff’s Response

               136.    Not disputed.



Mark-Viverito’s Statement

               137.    Plaintiff testified that Salaudeen said she was offended by that request

and that such a request was illegal because it was a race based transfer. See Colon Depo. at

167:13-23, 169:15-18, Ex. B.

Plaintiff’s Response

               137.    Not disputed.

Mark-Viverito’s Statement

               138.    Salaudeen denied telling plaintiff that such a transfer was illegal, that she

did not care if President Obama wanted the transfer completed, and that such a transfer could

not occur. See Salaudeen Depo. at 27:2-17, Ex. M.

Plaintiff’s Response

               138.    Disputed. The Mark-Viverito mischaracterizes the cited testimony.

Kenya Salaudeen did not deny making these statements to Plaintiff; she did not “recall making

them. She also did not recall having a conversation with Plaintiff regarding removing Allison

Williams as the manager of Mill Brook Houses. Exhibit M at 25:9-25:22.

                       In fact, Kenya Salaudeen recalled almost nothing about her experience as

 NYCHA’s Director of Human Resources and Labor Relations (“HR”) during the period

 relevant to this action starting in 2015 until March 2017. Id. at 7:9-11:5. Ms. Salaudeen had

 virtually no recollection of numerous matters, invoking the phrase “I don’t recall” or “I do not

 recall” at least forty (40) times throughout her deposition. [N.B.: The entire transcript of the

 deposition will be submitted to the Court pursuant to Judge Broderick’s Individual Rules of
                                                  48
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 49 of 61



 Practice.] She did not recall the size of her HR unit because “I blocked it out of my memory

 so I don’t really recall.” Id. at 8:24-9:4. Further, when asked why she left NYCHA, she

 responded: “I was terminated.” Id. at 10:20-:21. When asked why she was terminated, she

 responded, “I don’t know why.” Id. at 10:22-:23.

Mark-Viverito’s Statement

              139.     Plaintiff asked Marla Edmonson (a member of the NYCHA Human

Resources Employee Relations Department) about transferring Williams to another location.

See Edmonson Depo. at 6:19-7:6, 44:7-15, Ex. N.

Plaintiff’s Response

              139.     Objection to the extent that the statement suggests that Plaintiff “asked”

to have Allison Williams transferred.

                       Not otherwise disputed.

Mark-Viverito’s Statement

              140.     Edmonson advised plaintiff that after reviewing Williams's Human

Resources file Williams could not be transferred. See Edmonson Depo. at 12:4-11, Ex. N.

Plaintiff’s Response

              140.     Not disputed.

Mark-Viverito’s Statement

              141.     The file that Edmonson reviewed did not accurately reflect the contents

of Williams's personnel file or location folder. See Edmonson Depo. at 45:4-9, Ex. N.

Plaintiff’s Response

              141.     Disputed. This statement lacks foundation.

Mark-Viverito’s Statement


                                                  49
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 50 of 61



               142.    Edmonson never told plaintiff that an attempt to transfer Williams was

illegal. See Edmonson Depo. at 6:19-7:6; 13:20-14:3, Ex. N.

Plaintiff’s Response

               142.    Disputed. See Exhibit B at 172:19-175:4.



Mark-Viverito’s Statement

               143.    On August 6, 2015, Sheila Pinckney (Senior Advisor, Office of the SVP

Operations) sent plaintiff an email inquiring whether the "move [was] completed" "regarding

the Property Manager at Mill Brook Houses." See Email from Pickney to Colon, sent August 6,

2015, NYCHA 3517- NYCHA 3518, Ex. UU.

Plaintiff’s Response

               143.    Not disputed.

Mark-Viverito’s Statement

               144.    That same day, Colon responded that "HR needs more information from

us. There is also is an ig [inspector general] investigation going on. HR wants to talk to the ig's

office first." See Email from Colon to Pickney, sent August 6, 2015, NYCHA 3517, Ex. UU.

Plaintiff’s Response

               144.    Not disputed.

Mark-Viverito’s Statement

               145.    In late August 2015, Clarke was informed by the Inspector General that

Williams was not under investigation but rather that the Inspector General was investigating

tenants at Mill Brook. See Clarke July 1, 2019 Depo. at 62:2-9, Ex. G.

Plaintiff’s Response


                                                   50
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 51 of 61



               145.    Objection. This statement omits critical testimony. Richard Bennardo,

NYCHA’s Deputy Director of Employee and Labor Relations, told Plaintiff that he wanted to see

the IG referral before moving forward on the transfer of Allison Williams because “everyone was

trying to make Brian happy. And he felt that we could not do a racial type transfer. However, if

there is something in the IG complaint that warrants a transfer, maybe we can do it. . . . Because he

said let’s humor them a little bit. It can’t be done. Maybe we can do it through an IG.” Exhibit B

at 229:19-230:22; Florestal Dec., Exhibit 36.

                       Not otherwise disputed.

Mark-Viverito’s Statement

               146.    On August 7, 2015, plaintiff asked Williams to respond to a July 28, 2015

inquiry made by the Bronx Borough President's office concerning a young mother with a five-

month-old daughter who did not have a working refrigerator. See Email from Colon to

Williams, sent August 7, 2015, NYCHA 3556-3557, Ex. VV.

Plaintiff’s Response

               146.    Objection. The statement is immaterial.

                       Not otherwise disputed.

Mark-Viverito’s Statement

               147.    On August 12, 2015, plaintiff emailed Clarke that she was

"experienc[ing] difficulty with the transferring of the Manager at Mill Brook." See Email from

Colon to Clarke, sent August 12, 2015, NYCHA 3666, Ex. WW.

Plaintiff’s Response

               147.    Not disputed.

Mark-Viverito’s Statement


                                                 51
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 52 of 61



              148.     Later that day, Clarke called plaintiff and inquired about the status of the

Williams transfer. See Colon Depo. at 207:4-17, Ex. B.

Plaintiff’s Response

              148.     Not disputed.

Mark-Viverito’s Statement

              149.     Plaintiff told Clarke "what was going on." See Colon Depo. at 207:17-

19, Ex. B.

Plaintiff’s Response

              149.     Not disputed.

Mark-Viverito’s Statement

              150.     Clarke responded that plaintiff had failed him and had not carried out her

assignment. See Colon Depo. at 207:19-20, Ex. B.

Plaintiff’s Response

              150.     Not disputed.

Mark-Viverito’s Statement

              151.     Plaintiff went on vacation from August 17, 2015 through August 23,

2015. See Colon Depo. at 212:1-3, Ex. B.

Plaintiff’s Response

              151.     Not disputed.

Mark-Viverito’s Statement

              152.     In July and August 2015, Abrahams was interviewed by Kelly, Olatoye,

and the Chief of Staff to the Deputy Mayor of New York City. See Kelly July 3, 2019 Depo. at

38:21-24, Ex. D.

Plaintiff’s Response
                                                  52
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 53 of 61



               152.    Not disputed.

Mark-Viverito’s Statement

               153.    On August 18, 2015, Kelly emailed his Chief of Staff (Payamps-Roure)

"Let's find out where we are with [Abrahams's] start date and our move with sybil [sic]." See

Email from Kelly to Payamps-Roure, sent Aug. 18, 2015, NYCHA 3916, Ex. XX.



Plaintiff’s Response

               153.    Not disputed.

Mark-Viverito’s Statement

               154.    Later that day, Rivers wrote to Clarke and Payamps-Roure that

"[Abrahams] is scheduled to start on or around September 28th." See Email from Rivers to

Clarke and Payamps-Roure, NYCHA 4109, Ex. YY.

Plaintiff’s Response

               154.    Not disputed.

Mark-Viverito’s Statement

               155.    On August 20, 2015, Abrahams was formally offered a job with NYCHA

as the Vice President of the Optimal Property Management Department. See Kelly July 3, 2019

Depo. at 36:21-23; Email from Rivers to Abrahams, sent Aug. 20, 2015, NYCHA 4278-

NYCHA 4282, Exs. D, ZZ.

Plaintiff’s Response

               155.    Not disputed.

Mark-Viverito’s Statement




                                                 53
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 54 of 61



               156.    Abrahams accepted the job offer and began working for NYCHA in

September 2015 overseeing the OPMOM Program. See Kelly July 3, 2019 Depo. at 36:21-24;

Kelly Sept. 23, 2019 Depo. at 61:2-5; 78:8-17, Exs. D, E.

Plaintiff’s Response

               156.    Not disputed.

Mark-Viverito’s Statement

               157.    Kelly and NYCHA Chair Olatoye made the decision to remove plaintiff

as the Director of OPMOM. See Clarke June 13, 2019 Depo. at 51:11-19, Ex. F.

Plaintiff’s Response

               157.    Objection. The statement is based on inadmissible hearsay.

                       Objection. The statement lacks a foundation in the record.

                       Disputed. The statement is not supported by the record. Brian Clarke

“told [Plaintiff] to call Kenya [Salaudeen, NYCHA’s HR Director] and tell him [sic] that Mr.

Kelly wants it done. Melissa – Mr. Kelly wants it done, Melissa wants it done and I [Brian

Clarke] want I done. . . . This is what Brian told me.” Florestal Dec., Exhibit 1 at 158:14-

159:13. Brian “told me to remove and replace Allison [Williams] from Mill Brook Houses . . .

with a Spanish Hispanic manager. He further stated I should reach out to Kenya Salaudeen, the

HR Director to implement the directives regarding Allison Williams. He said tell Kenya don’t

use the words “Spanish” manager. He said tell her it’s for the cultural sensitivity needs of the

development.” Lippman Dec., Exhibit 5 at 160:24-161:22. Plaintiff’s opposition to Mr.

Clarke’s directive is what led to her demotion, which occurred on August 28, 2015, one month

before Janet Abrahams allegedly “replaced” her, which was effective September 28, 2015. See

Florestal Dec., prior Exhibits 33 and 34. -------------------------

Mark-Viverito’s Statement
                                                   54
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 55 of 61



               158.    Kelly told Clarke that plaintiff was to be replaced by Abrahams. See

Clarke June 13, 2019 Depo. at 51:3-52:15, Ex. F.

Plaintiff’s Response

               158.    Objection. The statement is based on inadmissible hearsay.

                       Objection. The statement lacks foundation in the record.

                       Disputed. The statement is not supported by the record.

Mark-Viverito’s Statement

               159.    Kelly told Clarke that NYCHA had recruited Abrahams and Abrahams

had successfully implemented asset management at two other Housing Authorities. See Clarke

June 13, 2019 Depo. at 52:16-23, Ex. F.



Plaintiff’s Response

               159.    Not disputed.

Mark-Viverito’s Statement

               160.    Clarke was surprised when he received this news because he was not

involved in the decision making process to hire Abrahams or to remove plaintiff as the Director

of OPMOM. See Clarke June 13, 2019 Depo. at 51:20-23, 52:16-53:5, Ex. F.

Plaintiff’s Response

               160.    Objection. The statement is based on inadmissible hearsay.

                       Objection. The statement lacks a foundation in the record.

                       Disputed. The statement is not supported by the record. Brian Clarke

“told [Plaintiff] to call Kenya [Salaudeen, NYCHA’s HR Director] and tell him [sic] that Mr.

Kelly wants it done. Melissa – Mr. Kelly wants it done, Melissa wants it done and I [Brian

Clarke] want I done. . . . This is what Brian told me.” Florestal Dec., Exhibit 1 at 158:14-
                                                  55
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 56 of 61



159:13. Brian “told me to remove and replace Allison [Williams] from Mill Brook Houses . . .

with a Spanish Hispanic manager. He further stated I should reach out to Kenya Salaudeen, the

HR Director to implement the directives regarding Allison Williams. He said tell Kenya don’t

use the words “Spanish” manager. He said tell her it’s for the cultural sensitivity needs of the

development.” Lippman Dec., Exhibit 5 at 160:24-161:22. Plaintiff’s opposition to Mr.

Clarke’s directive is what led to her demotion, which occurred on August 28, 2015, one month

before Janet Abraham allegedly “replaced” her, which was effective September 28, 2015. See

Florestal Dec., prior Exhibits 33 and 34. -----------------

Mark-Viverito’s Statement

               161.    On August 24, 2015, plaintiff spoke to Clarke regarding her attempt to

effectuate the transfer of Williams out of Mill Brook. See Colon Depo. at 216:2-5, Ex. B.

Plaintiff’s Response

               161.    Not disputed.

Mark-Viverito’s Statement

               162.    Plaintiff told Clarke that the transfer could not be completed because it

was "illegal" but plaintiff did not provide Clarke with an explanation as to why the transfer was

"illegal." See Colon Depo. at 216:2-19, Ex. B.

Plaintiff’s Response

               162.    Disputed. Plaintiff told Brian Clarke “what HR told me . . . as well as my

own thoughts of what was being asked of me . . . about it being illegal and me opposing doing

this behavior. . . [i]t was a hostile conversation . . . Brian Clarke was harassing me basically

every day to do this.” Exhibit B at 217:8-220:5, 165:25-168:11, 169:1-176:11.

Mark-Viverito’s Statement


                                                   56
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 57 of 61



               163.    On August 25, 2015, Clarke emailed plaintiff "Where are we with

moving the manager from Millbrook?" See Email from Clarke to Colon, sent August 25, 2015,

NYCHA 4252, Ex. AAA.

Plaintiff’s Response

               163.    Not disputed.

Mark-Viverito’s Statement

               164.    Plaintiff responded that "HR informed me that we needed more specific

information in reference to the cultural needs of the residents, in order to transfer the Manager at

Mill Brook. James was contacted by the IG's office and was told that they were conducting an

active in [sic] investigation on the Manager and to hold off on any further actions. At this point,

HR advised me that they would like to see the IG's referral before moving forward on the

transfer request." See Email from Colon to Clarke, sent August 25, 2015, NYCHA 4251 -

NYCHA 4252, Ex. AAA.

Plaintiff’s Response

               164.    Not disputed.

Mark-Viverito’s Statement

               165.    At 8:26 a.m. on August 26, 2015, Payamps-Roure emailed Clarke that

"Since there is a concern that Sybille Colon [sic] might hear of Janet Abrahams coming on

board to run OPMOM from other folks, we would like [to] give her the news of her new

assignment this week." See Email from Payamps-Roure to Clarke, sent Aug. 26, 2015, NYCHA

4257, Ex. BBB.

Plaintiff’s Response

               165.    Not disputed.

Mark-Viverito’s Statement
                                                  57
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 58 of 61



               166.    At the conclusion of a meeting that was held on August 26, 2015,

plaintiff told Clarke that the transfer was "illegal" and "it was along those lines that it was

racial." See Colon Depo. at 233:24-237:17, Ex. B.

Plaintiff’s Response

               166.    Not disputed.

Mark-Viverito’s Statement

               167.    On August 28, 2015, plaintiff had a meeting with Kelly and Clarke. See

Colon Depo. at 239:1-5, Ex. B.

Plaintiff’s Response

               167.    Not disputed.

Mark-Viverito’s Statement

               168.    Kelly told plaintiff that he had decided to hire someone that he used to

work with in Chicago and that he had a new position for plaintiff. See Colon Depo. at 239:5-11,

241:19-22 Ex. B.

Plaintiff’s Response

               168.    Not disputed.

Mark-Viverito’s Statement

               169.    Plaintiff was to serve as a senior administrator in the Management

Service Department. See Colon Depo. at 143:12-16, Ex. B.

Plaintiff’s Response

               169.    Not disputed.

Mark-Viverito’s Statement

               170.    Plaintiff designed and created the Management Services Department. See

Colon Depo. at 246:11-14, 21:23, 248:8-10, 258:14-16, Ex. B.
                                                   58
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 59 of 61



Plaintiff’s Response

              170.     Not disputed.

Mark-Viverito’s Statement

              171.     Instead of accepting this new position, plaintiff immediately resigned

from NYCHA. See Colon Depo. at 250:6-7, Ex. B.

Plaintiff’s Response

              171.     Not disputed.

Mark-Viverito’s Statement

              172.     On May 23, 2016, Octavia Hayward (Regional Asset Manager for

Brooklyn) became the new Director of the OPMOM Program. See Email from Abrahams to

Almanzar and others, sent May 20, 2016; Kelly Sept. 23, 2019 Depo. at 22:20-23:4, Exs. CCC,

E.

Plaintiff’s Response

              172.     Not disputed.

Mark-Viverito’s Statement

              173.     There was no acting director of OPMOM between the departure of

plaintiff and the appointment of Hayward. See Kelly Sept. 23, 2019 Depo. 41:16-21, Ex. E.

Plaintiff’s Response

              173.     Disputed. This statement lacks foundation and is inconsistent with the

documentary evidence.

Mark-Viverito’s Statement

              174.     During the summer of 2016, Abrahams was promoted to Senior Vice

President. See Kelly Sept. 23, 2019 Depo. at 78:8-17, Ex. E.

Plaintiff’s Response
                                                 59
     Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 60 of 61



              174.     Objection. The statement is immaterial.

                       Not otherwise disputed.

Mark-Viverito’s Statement

              175.     Kelly testified that Abrahams had the experience and the ability to take

the 18 property modeling of OPMOM and produce a program that would expand it to the entire

NYCHA portfolio. See Kelly July 3, 2019 Depo. at 47:13-17, Ex. D.

Plaintiff’s Response

              175.     Not disputed.

Mark-Viverito’s Statement

              176.     Kelly testified that Abrahams did this successfully. See Kelly July 3,

2019 Depo. at 47:18, Ex. D.

Plaintiff’s Response

              176.     Objection. The statement is immaterial.

                       Not otherwise disputed.

Mark-Viverito’s Statement

              177.     Abrahams remained at NYCHA until July 2017 when she accepted

the job of executive director of the Baltimore Housing Authority. See Kelly Sept. 23, 2019

Depo. at 78:20-21, 155:2-7, Ex. D.

Plaintiff’s Response

              177.     Objection. The statement is immaterial.

                       Not otherwise disputed.

Dated: New York, New York
       April 17, 2020

                                                             Respectfully submitted,

                                                 60
Case 1:16-cv-04540-VSB-OTW Document 168 Filed 04/18/20 Page 61 of 61

                                         /s/Marcel Florestal, Esq.
                                         FLORESTAL LAW FIRM,
                                         PLLC
                                         Trial Counsel for Plaintiff
                                         48 Wall Street, Suite 11
                                         New York, NY 10005
                                         (212) 918-4416 - Voice
                                         (646) 417-7777 - Fax




                               61
